Citation Nr: 1026679	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-34 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
scars of the bilateral temporal area and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Veteran's initial appeal concerned both his claim of service 
connection for low back strain and entitlement to an initial 
evaluation in excess of 30 percent for scars of the bilateral 
temporal area and neck.  The Veteran was afforded a travel Board 
hearing in November 2007.  A transcript of the testimony offered 
at this hearing has been associated with the record.

In December 2007 the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  As requested, 
the RO provided VCAA notification, obtained VA treatment records, 
afforded the Veteran with a VA examination, and readjudicated the 
claim.  Consequently, the RO granted service connection for low 
back strain with an evaluation of 20 percent effective December 
21, 2000.  This issue is no longer on appeal.

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 30 
percent for scars of the bilateral temporal area and neck.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 C.F.R. § 
3.159(c).  A review of the claims file indicates that there may 
be outstanding VA records relevant to the claim on appeal.  
Specifically, as noted in the Board's December 2007 remand, the 
RO had made reference to a June 2003 VA examination report that 
is not currently of record.  The Board instructed the AMC to 
obtain VA treatment records from the VAMC in Fresno, California.  
VA must make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, including those 
records from VA medical facilities or non-VA facilities providing 
examination or treatment at VA expense.  38 C.F.R. § 3.159(c)(2).  
Although numerous attempts were made to obtain these records, 
there was no specific request to obtain the June 2003 VA 
examination report.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§ 3.159(c)(2), the RO must make as many 
requests as are necessary to obtain the 
Veteran's VA medical records, to include the 
June 2003 VA examination report.

2.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the Veteran's claim, considering 
all the evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative an 
appropriate opportunity to respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



